'A/TDQRE, Judge,
when a tract of land is as to part, included in A’s deed or patent, and the same part is also included in B’s deed or patent, and each grantee is settled upon that part of the tract, comprised in his deed which is not included in both deeds, the possession of the part included in both deeds, is in. him whose deed or patent is the oldest; but if one of them is actually settled upon such part included within both deeds, for seven years together, the possession is his, and the other will he barred thereby.
Haywood, Judge, assented.